DETAILED ACTION
Claims 8-13, 15-26, and 28-29 are pending in the instant application, Applicant amending claims 8, 15, and 21.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 23, 2020 is entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-13, 15-26, and 28-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an 

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 8-13, 15-26, and 28-29 fall within a statutory class of process, machine, manufacture, or composition of matter.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 8 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions 
This type of abstract idea is shown in claim 8 by:
provide... information identifying, for a particular employee of the subset of the current employees of the company, the corresponding strategy for reducing the attrition risk;

identify a particular program, from a plurality of programs, that corresponds to the corresponding strategy;

[create] an entry for a calendar application, associated with the particular employee, by including, in the entry, data specifying the particular program.

These steps are abstract in nature because they are directed towards managing personal behavior or relationships or interactions between people associated with of identifying and mitigating the risk of employees at a company leaving the company Thus, claim 8 recites the abstract idea of Certain Methods of Organizing Human Activity. See MPEP 2106.04(a)(2)II.

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation 
select, for each employee of the subset of the current employees of the company and based on the set of drivers of attrition, a corresponding strategy of a set of strategies for reducing an attrition risk

wherein the corresponding strategy corresponds to at least one of the set of drivers of attrition

These steps are abstract in nature because they are directed towards concepts performed in the human mind such as forming an opinion about employees to determine if an employee is likely to leave the company. Thus, claim 8 recites the abstract idea of a Mental Process. See MPEP 2106.04(a)(2)III.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract 
All the additional elements recited in claim 8 are:
A non-transitory computer-readable medium storing instructions, the instructions comprising:

one or more instructions that, when executed by one or more processors, cause the one or more processors to:

provide a user interface with which to receive information

generate a machine learning model

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 8 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 


The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims only included those identified above.
As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 8 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is 
As these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 8 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 8 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified above. As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite 
Therefore, claims 8-13, 15-26, and 28-29  are not patent eligible under the Alice/Mayo analysis. For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents /exTrain/101.html. 
	
Claim Rejections - 35 USC § 103
Claims 8-13, 15-26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Qamar, US 2015/0269244, in view of Kemp, US 8,311,863.
NOTE: In general, Qamar discloses a more robust embodiment of the present invention, so the high-level detail of the instant claims (similar to an overview or genus) may require key citing within Qamar to different specific details (similar to a species) which collectively satisfy the instant claim language.
AS TO CLAIM 8 
one or more instructions that, when executed by one or more processors, cause the one or more processors to:
provide a user interface with which to receive information;
Qamar (paragraph 13 and figures 3-6)

receive, via the user interface, employee information regarding:
current employees of a company,
former employees of the company,
current employees of another company, and
former employees of the other company;
Qamar (paragraphs 111-113 and 225-227) teaches concerning organization data which includes human-resources data. Qamar teaches a number of ways to measure current employees of a company and teaches (paragraph 76) updating such data. As such, this teaches maintaining data on former employees after they leave the company. 
Qamar (paragraph 52) teaches concerning monitoring employee data for other companies in order to establish employment market conditions and opportunities. Qamar (paragraph 225) further teaches receiving resume data from other employees outside the company. One having ordinary skill in the art at the time of the application understands from this that the resume data comprises current employees of another company and former employees of the other company. This is because searching for potential employees comprising searching through resumes. During such a search, the searcher may stipulate which company of current employment or which company of former employment they wish to target.

process the employee information, based on a first set of filtering criteria, to identify a first subset of the employee information, the first subset of the employee information being associated with the former employees of the company and the former employees of the other company;
Qamar (paragraph 227-228) teaches concerning filtering employee information based on selecting the employment status, as the searcher may stipulate which company of current employment or which company of former employment they wish to target.

process the employee information, based on a second set of filtering criteria, to identify a second subset of the employee information and filter at least a portion of the employee information based on a type of employee, the second subset of the employee information being associated with the current employees of the company;
Qamar (paragraph 227-228) teaches concerning filtering employee information based on selecting the based upon employment status, which is a category of type of employee. It is within the capacity of one having ordinary skill in the art to repeat the filtering and selecting a second time, in order to identify a different group of employees at risk of attrition.

generate a machine learning model to determine a set of drivers of attrition and/or a set of at-risk employees by utilizing a first portion of the first subset of the employee information as a training set and a second portion of the first subset of the employee information as a validation set to validate accuracy of the set of drivers of attrition and/or the set of at-risk employees;
Qamar (paragraphs 54-55) teaches concerning modeling. Qamar (paragraph 174) teaches concerning training and validating a model.
Qamar does not teaches concerning using machine learning. However, Kemp (tables 22, 24 and column 123, lines 29-47) teaches the use of natural language data parsing, which is a particular type of machine learning.
Qamar teaches concerning human resources or human capital management. Kemp teaches concerning human resources or human capital management and uses a known technique of machine learning. These techniques are complementary and may be used together because one needs a predictive model and the other provides a technique of creating that predictive model. 
It would be obvious to one skilled in the art at the time of the invention to combine the system of Qamar with that of Kemp. The rationale is that the claimed invention is simply a combination of old elements, and in the combination each element performs the same function as it does separately, and the results of the combination are predictable. See MPEP 2143(A).

apply the machine learning model to the second subset of the employee information to identify a subset of the current employees of the company that satisfy a threshold risk of attrition
Qamar (paragraphs 54-55, 104, and 114)

select, for each employee of the subset of the current employees of the company and based on the set of drivers of attrition, a corresponding strategy of a set of strategies for reducing an attrition risk, wherein the corresponding strategy corresponds to at least one of the set of drivers of attrition;
provide, via the user interface, information identifying, for a particular employee of the subset of the current employees of the company, the corresponding strategy for reducing the attrition risk;
identify a particular program, from a plurality of programs, that corresponds to the corresponding strategy;
Qamar (paragraph 130-135)

automatically populate an entry for a calendar application associated with the particular employee, by including in the entry, data specifying the particular program.
Qamar (paragraph 58) teaches suggesting additional training opportunities as a retention incentive. One having ordinary skill in the art at the time of the application would understand from this teaching of training (the taking of classes) includes scheduling and keeping track of when those classes meet. This scheduling is usually maintained in a calendar. Thus, one having ordinary skill in the art at the time of the application would find it obvious from the teaching of Qamar to expand those teachings to include automatically scheduling of classes associated with such training (putting entries in a calendar).

AS TO CLAIM 9 (of 8) 
where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
determine, based on the machine learning model, the set of drivers of attrition, the set of drivers of attrition corresponding to attributes that, when associated with the particular employee, correspond to the particular employee being associated with the attrition risk; and
provide information identifying the set of drivers of attrition.
Qamar (paragraphs 54-55)
See claim 8 above for the teachings concerning machine learning.

AS TO CLAIM 10 (of 9) 
where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
identify the subset of the current employees of the company that satisfy the threshold risk of attrition based on determining that each employee, of the subset of the current employees, is associated with a driver of attrition of the set of drivers of attrition.
Qamar (paragraphs 54-55, 104, 114, and 117)

AS TO CLAIM 11 (of 9) 
where the one or more instructions, that cause the one or more processors to select the corresponding strategy, cause the one or more processors to:
select the corresponding strategy for the particular employee based on a particular driver of attrition, of the set of drivers of attrition, with which the particular employee is associated.
Qamar (paragraphs 117, 130, and 135)

AS TO CLAIM 12 (of 8)
where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
identify a set of calendar entries associated with the corresponding strategy;
where the one or more instructions, that cause the one or more processors to automatically populate the entry for the calendar application, cause the one or more processors to:
automatically populate the entry for the calendar application associated with the particular employee based on identifying the set of calendar entries associated with the corresponding strategy.
Qamar (paragraph 58) teaches suggesting additional training opportunities as a retention incentive. One having ordinary skill in the art at the time of the application would understand from this teaching of training (the taking of classes) includes scheduling and keeping track of when those classes meet. This scheduling is usually maintained in a calendar. Thus, one having ordinary skill in the art at the time of the application would 

AS TO CLAIM 13 (of 8) 
where the one or more instructions, that cause the one or more processors to receive the employee information, cause the one or more processors to:
receive information identifying employees that have a common geographic location, that have a common employment status, or that work for a common business unit; and
identify the subset of the current employees of the company that satisfy the threshold risk of attrition based on the subset of the current employees being associated with the common geographic location, the common employment status, or the common business unit.
Qamar (paragraph 54-56, 80-83 54-55, 104, and 114)

AS TO CLAIM 15 
receiving, by a device, employee information regarding:
current employees of a company,
former employees of the company,
current employees of another company, and
former employees of the other company;

Qamar (paragraph 52) teaches concerning monitoring employee data for other companies in order to establish employment market conditions and opportunities. Qamar (paragraph 225) further teaches receiving resume data from other employees outside the company. One having ordinary skill in the art at the time of the application understands from this that the resume data comprises current employees of another company and former employees of the other company. This is because searching for potential employees comprising searching through resumes. During such a search, the searcher may stipulate which company of current employment or which company of former employment they wish to target.

processing, by the device, the employee information, based on a first set of filtering criteria, to identify a first subset of the employee information, the first subset of the employee information being associated with the former employees of the company and the former employees of the other company;


processing, by the device, the employee information, based on a second set of filtering criteria, to identify a second subset of the employee information, the second subset of the employee information being associated with the current employees of the company:
Qamar (paragraph 227-228) teaches concerning filtering employee information based on selecting the based upon employment status. It is within the capacity of one having ordinary skill in the art to repeat the filtering and selecting a second time, in order to identify a different group of employees at risk of attrition.

generating, by the device, a machine learning model to determine a set of drivers of attrition and/or a set of at-risk employees by utilizing the first subset of the employee information as a training set
Qamar (paragraphs 54-55)
Qamar does not teaches concerning using machine learning. However, Kemp (tables 22, 24 and column 123, lines 29-47) 

each driver of attrition, of the set of drivers of attrition, being associated with a corresponding threshold likelihood of attrition for an employee;
receiving, by the device, information identifying a portion of the current employees of the company, included in the second subset of the employee information, from which to identify one or more employees at risk of attrition, the portion of the current employees of the company being less than a total quantity of the current employees of the company;
Qamar (paragraphs 54-55, 104, 114, and 224-229). It is within the capacity of one having ordinary skill in the art to repeat the filtering and selecting a second time, in order to identify a different group of employees at risk of attrition.

applying, by the device, the machine learning model to the information identifying the portion of the current employees of the company, to identify a third subset of the current employees of the company that satisfy a threshold risk of attrition;
Qamar (paragraphs 54-55, 104, and 114)
Qamar does not teaches concerning using machine learning. However, Kemp (tables 22, 24 and column 123, lines 29-47) 
Qamar teaches concerning human resources or human capital management. Kemp teaches concerning human resources or human capital management and uses a known technique of machine learning. These techniques are complementary and may be used together because one needs a predictive model and the other provides a technique of creating that predictive model. 

identifying, by the device, a particular employee of the portion of the current employees of the company associated with a driver of attrition of the set of drivers of attrition;
determining, by the device, that the particular employee is associated with a likelihood of attrition that satisfies a threshold likelihood;
Qamar (paragraph 224-229)

determining, by the device, a set of strategies associated with reducing the likelihood of attrition for the particular employee such that the likelihood of attrition does not satisfy the threshold likelihood;
selecting, by the device, a particular strategy of the set of strategies; and
providing, by the device, information identifying the particular strategy.
Qamar (paragraph 130 and 135)

identifying, by the device, a particular program, from a plurality of programs, that corresponds to the particular strategy;
Qamar (paragraph 130-135)

automatically populating, by the device and based on the information identifying the particular strategy, an entry for a calendar application associated with the particular employee, by including, in the entry, data specifying the particular program.
Qamar (paragraph 58) teaches suggesting additional training opportunities as a retention incentive. One having ordinary skill in the art at the time of the application would understand from this teaching of training (the taking of classes) includes scheduling and keeping track of when those classes meet. This scheduling is usually maintained in a calendar. Thus, one having ordinary skill in the art at the time of the application would find it obvious from the teaching of Qamar to expand those teachings to include automatically scheduling of classes associated with such training (putting entries in a calendar).

AS TO CLAIM 16 (of 15) 
determining, by the device, that first employee information associated with the particular employee is associated with a threshold similarity to second employee information associated with a former employee of the company, the former employee and the particular employee both being associated with the driver of attrition; and
where determining that the particular employee is associated with the likelihood of attrition that satisfies the threshold likelihood comprises:
determining that the particular employee is associated with the likelihood of attrition that satisfies the threshold likelihood based on determining that the first employee information associated with the particular employee is associated with the threshold similarity to the second employee information associated with the former employee of the company.
Qamar (paragraphs 54-55)

AS TO CLAIM 17 (of 15) 
where the particular strategy is associated with increasing compensation for the particular employee; and
where the method further comprises:
automatically altering a compensation data structure to increase compensation for the particular employee.


AS TO CLAIM 18 (of 15) 
where the particular strategy is associated with offering one or more fringe benefits to the particular employee; and
Qamar (paragraphs 275)

where the method further comprises:
updating a digital employee handbook associated with the particular employee to include information identifying the one or more fringe benefits.
Qamar (paragraphs 163) teaches concerning hiring practices associated with human resources policy. One having ordinary skill in the art at the time of the application would understand from this teaching that HR policies include disseminating those policies to employees, the usual manner of which is through an employee handbook. Further, they would understand that such a handbook would be updated as policies are updated or changed. Thus, one having ordinary skill in the art at the time of the application would find it obvious from the teaching of Qamar to expand those teachings to include updating an employee handbook, as that is a routine administrative task.

AS TO CLAIM 19 (of 15) 
evaluating, using a particular technique, the employee information to identify attributes of the current employees of the company and the former employees of the company that correspond to a threshold risk of attrition, the particular technique including at least one of: a natural language processing technique, a heuristic technique, a machine learning technique, or an artificial intelligence technique.
Qamar (paragraph 164)

where determining that the particular employee is associated with the likelihood of attrition that satisfies the threshold likelihood comprises:
determining, based on evaluating the employee information using the particular technique, that the particular employee is associated with the likelihood of attrition that satisfies the threshold likelihood.
Qamar (paragraphs 54-55)

AS TO CLAIM 20 (of 15) 
determining that insufficient employee information regarding the portion of the current employees of the company, from which to determine the set of drivers of attrition, is obtained; and


providing a user interface with which to receive the information identifying the set of drivers of attrition based on determining that insufficient employee information regarding the portion of the current employees of the company is obtained; 
Qamar (paragraph 13 and figures 3-6)

AS TO CLAIM 28 (of 8) 
identify past attrition rates associated with the set of drivers of attrition;
identify, for each employee of the subset of the current employees of the company, a corresponding driver of attrition of the set of drivers of attrition;
Qamar (paragraphs 69-70)

where the one or more instructions, that cause the one or more processors to select, for each employee of the subset of the current employees of the company, the corresponding strategy for reducing the attrition risk, further cause the one or more processors to: 
select, for each employee of the subset of the current employees of the company, the corresponding strategy for reducing the attrition risk based on a past attrition rate, of the past attrition rates, associated with the corresponding driver of attrition.
Qamar (paragraphs 117, 130, and 135)

AS TO CLAIMS 21-26 and 29:
The claims recite elements substantially similar to those recited in claims 8-13, 15-20, and 28. Thus, the art and rationale cited against claims 8-13, 15-20, and 28 apply to claims 21-26 and 29.

Response to Arguments
Applicant's arguments filed November 23, 2020 have been fully considered but they are not persuasive.

Concerning the rejection under 35 USC 101:
Applicant argues that the claims are an improvement in the functioning of a computer or an improvement to other technology or technical field, specifically an improvement in the "processing and/or memory requirements" in the technical field of training and applying machine learning models. This argument is unpersuasive because the instant invention does not affect the operation of the computer as a whole, but may improve the operation of the algorithm of the invention. An improved abstract idea remains an abstract idea.


Concerning the rejection under 35 USC 103:
Applicant argues that the amended claim language is not taught by the cited prior art. This argument is unpersuasive for the reasons given in the rejection above, namely that Qamar teaches training and validating a model at at least paragraph 176.

Conclusion
See attached PTO-892 Notice of References Cited for a list of all prior art made of record which is considered pertinent to Applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland R Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623